IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TONY SCOTT,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1898

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Ross Goodman, Judge.

Tony Scott, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jillian H. Reding, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.